ORDER
This case came before this court on April 6, 1992, pursuant to an order directing the parties to appear and show cause why this appeal should not be summarily denied.
After hearing the arguments of the parties and examining the memoranda filed, we are of the opinion that cause has been shown. Furthermore, we reaffirm this court’s decisions in Vanni v. Vanni, 535 *500A.2d 1268 (R.I.1988), and Centazzo v. Cen-tazzo, 509 A.2d 995 (R.I.1986).
Consequently, we remand the case to the Family Court to consider the sole question of whether this asset, as purchased, resulted in a substantial realized profit prior to the final judgment.